Cobb, P. J.
1. “An amendment to a motion for a new trial, which has upon it an entry to the effect that it was ‘allowed’ by the judge, with nothing else to indicate an approval of its grounds, is not sufficiently verified to authorize this court to deal with the assignments of error therein.” Sterling v. Unity Cotton Mills, 119 Ga. 173, and cit.; Williams v. State, 120 Ga. 488, and cit.; Bradley v. State, 121 Ga. 162.
2. The verdict was authorized by the evidence, and no sufficient reason appears for reversing the judgment.

Judgment affirmed.


All the Justices concitr.